Name: Council Regulation (EEC) No 3174/89 of 16 October 1989 temporarily suspending the autonomous common customs tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 10 . 89 Official Journal of the European Communities No L 311 / 15 COUNCIL REGULATION (EEC) No 3174/89 of 16 October 1989 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially , particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. These suspensions shall be valid  from 1 January to 31 March 1990 for the products mentioned in Table I ,  from 1 January to 30 June 1990 for the products mentioned in Table II . Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 October 1989 . For the Council The President M. DELEBARRE No L 311 / 16 Official Journal of the European Communities 26 . 10 . 89 ANNEX TABLE I CN code Description Rate of autonomous duty(*) ex 0302 21 10 ex 0303 31 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh , chilled or frozen , for processing (a ) ( b ) 0 ex 0.710 21 00 Peas in pods , of the species Pisum sativum of the variety Hortens axiphium, frozen , of a thickness not exceeding 6 mm, to be used , in their pods , in the manufacture of prepared meals ( a ) (c) 9 TABLE II CN code Description Rate of autonomous duty(% ) 0302 65 20 0303 75 20 ex 0304 10 98 ex 0304 90 98 Piked dogfish (Squalus acanthias), fresh , chilled or frozen 6 ex 0302 69 95 ex 0303 79 99 Red Snapper (Lutjanus purpureus), fresh , chilled or frozen , for processing (a ) (c) 0 ex 0303 80 00 Soft roes , frozen , for the manufacture of deoxyritobonucleid acid (a ) 0 ex 0713 33 90 Beans , white , dried , of the species Phaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apertures 8 mm in diameter, for use in the food-canning industry (a) 0 ex 1212 20 00 Seaweeds and other algae, for the processing industry , other than for the production of animal fodder (a) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling ,  freezing,  deep freezing,  thawing, separation. The suspension is not allowed for products intended, in addition, to undergo treatment (or operations ) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (c) However , the suspension is not allowed where processing is carried out by retail or catering undertakings .